DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected Group I.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 7, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims add concentration limitations to the product-by-process of claim 1 regarding the aqueous solution in which the membrane is to be incorporated when forming the claimed product. However, it is unclear what structure is associated with the various concentrations that are provided on a mass per volume or number of particles per volume basis. Depending on the amount of solution to which the membrane is exposed as well as the particular techniques that are employed in the metallic nanoparticle loading process, the amount of metallic nanoparticles that are loaded into the membrane can differ. As a result, the loading density of the metallic nanoparticles that results from incorporating the membrane into a recited solution is unclear and unknown. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-do not impart distinctive structural characteristics to the final product because its outcome is unclear.  Thus the limitations of the process steps in the claims do not affect patentability. For the sake of application of prior art, the limitations of the claims will be deemed as met when the nanoparticle type and size limitations are met. Clarification is still required.
It is unclear what is required by “mixture of cadmium quantum dots” recited in claim 5. Quantum dots that include cadmium may themselves be a mixture of materials and quantum dots containing cadmium can be mixed with other materials or include multiple types of cadmium based quantum dots. It is unclear what constitutes a “mixture” in the context of the claim. For the sake of application of prior art, “mixture of cadmium quantum dots” will be interpreted as the quantum dots themselves being a mixture of cadmium with another material. Clarification is still required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harri et al. (previously cited) in view of Karandikar et al. (previously cited), Ryu et al. (US PGPub No. 2014/0377331), and Song et al. (US PGPub No. 2008/0147019).
Harri et al. teach a collagen biofabric composed of placental membrane (fetal amniotic membrane) (see abstract and paragraph 13; instant claim 1). The tissue is decellularized and may also include therapeutic agents such as anti-infectives (see paragraphs 14 and 19). Configuration of the membrane as a wound dressing generally and for use in the treatment of wound infections is taught (see paragraph 27). The inclusion of metal nanoparticles is not explicitly taught.
Karandikar et al. teach silver nanoparticles that are envisioned for inclusion in collagen matrices to confer antimicrobial properties (see abstract and paragraphs 9 and 12; instant claim 1). The silver nanoparticles have a size of 0.1 to 100 nm (see paragraph 9). An example provides a gauze wound dressing that is soaked in a silver nitrate solution to generate the product (see examples A1, A2, and A11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the nanoparticles of Karandikar et al., as anti-infective agents, to the collagen matrix of Harri et al. This modification would have been obvious because Harri et al. teach this class of materials to be included in their product and Karandikar et al. explicitly envisioned their nanoparticle in collagen matrices. The modification to Harri et al. also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Uniform distribution of the nanoparticles in the matrix, as taught by Ryu et al. and Song et al., also would have been obvious as the application of the same technique to yield the same improvement (e.g., antibacterial efficacy). Several intended uses of the claimed collagen membrane are recited in instant claims 15 and 16. The silver nanoparticle containing wound dressing of Harri et al. would be capable of treating a diabetic ulcer as well as burns and sores, at least in regard to infection protection and likely also in supporting wound healing as well.  Therefore claims 1 and 15-16 are obvious of Harri et al. in view of Karandikar et al., Ryu et al., and Song et al.

s 2-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harri et al. in view of Karandikar et al., Ryu et al., and Song et al. as applied to claims 1 and 15-16 above, and further in view of Kruk et al. (previously cited)
Harri et al. in view of Karandikar et al., Ryu et al., and Song et al. render obvious the inclusion of silver nanoparticles to confer anti-infective properties to a biofabric composed of collagen from fetal amniotic membrane. The presence of copper nanoparticles is not detailed.
Kruk et al. teach the utility of metal nanoparticle with bacteriocidal activity in polymers as composite materials to exploit the properties of the nanoparticles (see page 18 first column first partial paragraph). Copper nanoparticles are further taught as a particular variety of antimicrobial nanoparticle to employ (see page 18 first column first full paragraph). The nanoparticles have an average size of 50 nm sized and a distribution between 25 and 110 nm, where the majority fall between 25 and 60 nm (see figure 2 and page 19 second column last partial paragraph). Made from a copper nitrate solution, the copper nanoparticles were effective against several strains of gram positive bacteria and some antibiotic resistant bacterial stains as well (see tables 1-2 and page 21 second column last partial paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the nanoparticles of Kruk et al. to the collagen membrane of Harri et al. in view of Karandikar et al., Ryu et al., and Song et al. so as to add further antimicrobial properties to the material. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). Therefore claims 2-4 and 18-19 are obvious over Harri et al. in view of Karandikar et al., Ryu et al., Song et al. and Kruk et al.

Claims 1-4, 6-7, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harri et al. in view of Karandikar et al., Ryu et al., Song et al., Ahmad et al. (previously cited), and Kruk et al. 
Harri et al. teach a collagen biofabric composed of placental membrane (fetal amniotic membrane) (see abstract and paragraph 13; instant claim 1). The tissue is decellularized and may also include therapeutic agents such as anti-infectives (see paragraphs 14 and 19). Configuration of the membrane as a wound dressing generally and for use in the treatment of wound infections is taught (see paragraph 27). The inclusion of metal nanoparticles is not explicitly taught.
Karandikar et al. teach silver nanoparticles that are envisioned for inclusion in collagen matrices to confer antimicrobial properties (see abstract and paragraphs 9 and 12). The silver nanoparticles have a size of 0.1 to 100 nm (see paragraph 9).
Kruk et al. teach the utility of metal nanoparticle with bacteriocidal activity in polymers as composite materials to exploit the properties of the nanoparticles (see page 18 first column first partial paragraph). Copper nanoparticles are further taught as a particular variety of antimicrobial nanoparticle to employ (see page 18 first column first full paragraph). The nanoparticles had an average size of 50 nm sized and a distribution between 25 and 110 nm where the majority fall between 25 and 60 nm (see figure 2 and 
Ahmad et al. teach the efficacy of monodisperse silver nanoparticles and monodisperse gold nanoparticles as antimicrobial actives (see abstract and page 232 first column second paragraph; instant claims 3 and 6). The gold nanoparticles have an average size of 5 nm and the silver nanoparticles have an average size of 30 nm (see table 1). Both were effective against gram positive and gram negative bacteria (see page 232 first column second paragraph; instant claim 17).
Ryu et al. teach the uniform distribution of silver nanoparticles within a membrane employed as a wound dressing so as to confer antibacterial properties (see abstract and paragraphs 13 and 40). The size of the nanoparticles is taught to average 100 nm and are generated from a silver nitrate solution (see paragraphs 46-49). Song et al. detail that uniform distribution of silver nanoparticles in a matrix is important for overall efficacy against bacteria (see paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the nanoparticles of Kruk et al. and Ahmad et al. as anti-infective agents to the collagen matrix of Harri et al. This modification would have been obvious because Harri et al. teach this class of materials to be included in their product and Karandikar et al. explicitly envisioned anti-infective metal nanoparticles in collagen matrices. The modification to Harri et al. also would have been obvious as the simple substitution of one known element for another in order to yield a prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). Several intended uses of the claimed collagen membrane are recited in instant claims 15 and 16. Uniform distribution of the nanoparticles in the matrix, as taught by Ryu et al. and Song et al., also would have been obvious as the application of the same technique to yield the same improvement (e.g., antibacterial efficacy). The copper, gold, and silver nanoparticle containing wound dressing of Harri et al. would be capable of treating a diabetic ulcer as well as burns and sores, at least in regard to infection protection and likely also in supporting wound healing as well.  Therefore claims 1-4, 6-7, and 15-19 are obvious of Harri et al. in view of Karandikar et al., Ryu et al., Song et al., Ahmad et al., and Kruk et al. 

Claims 1-4, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harri et al. in view of Kruk et al., Karandikar et al., Sedighi et al. (Cellulose 2014 21:2119–2132), and Song et al.
Harri et al. teach a collagen biofabric composed of placental membrane (fetal amniotic membrane) (see abstract and paragraph 13). The tissue is decellularized and may also include therapeutic agents such as anti-infectives (see paragraphs 14 and 19). Configuration of the membrane as a wound dressing generally and for use in the 
Kruk et al. teach the utility of metal nanoparticle with bacteriocidal activity in polymers as composite materials to exploit the properties of the nanoparticles (see page 18 first column first partial paragraph). Copper nanoparticles are further taught as a particular variety of antimicrobial nanoparticle to employ (see page 18 first column first full paragraph). The nanoparticles had an average size of 50 nm sized and a distribution between 25 and 110 nm where the majority fall between 25 and 60 nm (see figure 2 and page 19 second column last partial paragraph; instant claims 2-4 and 6-7). Made from a copper nitrate solution, the copper nanoparticles were effective against several strains of gram positive bacteria and some antibiotic resistant bacterial stains as well (see tables 1-2 and page 21 second column last partial paragraph). 
Karandikar et al. teach silver nanoparticles that are envisioned for inclusion in collagen matrices to confer antimicrobial properties (see abstract and paragraphs 9 and 12; instant claim 1). The silver nanoparticles have a size of 0.1 to 100 nm (see paragraph 9). An example provides a gauze wound dressing that is soaked in a silver nitrate solution to generate the product (see examples A1, A2, and A11).
Sedighi et al. teach antibacterial cotton fabric that includes copper nanoparticles distributed uniformly in the fabric that are generated from a solution treatment (see abstract, figures 1 and 3, page 2126 first column last partial paragraph-second column first partial paragraph, and page 2129 first column first full paragraph). The size of the nanoparticles is taught to vary depending on the solution conditions where an average size of 51 nm is obtained (see page 2123 second column last partial paragraph, figure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper nanoparticles as taught by both Kruk et al. and Sedighi et al. as anti-infective agents to the collagen matrix of Harri et al. This modification would have been obvious because Harri et al. teach this class of materials to be included in their product, Karandikar et al. explicitly envisioned anti-infective metal nanoparticles in collagen matrices, and Sedighi et al. detail the formation of copper nanoparticle, in particular, on a porous membrane. The modification to Harri et al. also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Uniform distribution of the nanoparticles in the matrix as taught by Sedighi et al. and Song et al. also would have been obvious as the application of the same technique to yield the same improvement (e.g., antibacterial efficacy). Selecting a size as detailed by Sedighi et al. or Kruk et al. would have been obvious given particles of this size were known to be efficacious, as detailed by Kruk et al. In an additional embodiment, it would have been obvious to add the nanoparticles of Karandikar et al. to the modified membrane of Harri et al. The modification combines several known anti-infective metal nanoparticles. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). The copper and silver nanoparticle containing wound dressing of Harri et al. would then be capable of treating a diabetic ulcer as well as burns and sores, at least in regard to infection protection and likely also in supporting wound healing as well.  Therefore claims 1-4, 15-16, and 18-19 are obvious over Harri et al. in view of Kruk et al., Karandikar et al., Sedighi et al., and Song et al.

Claims 1, 5, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harri et al. in view of Neelgund et al. (previously cited) and Simmons et al. (previously cited), Ryu et al., and Song et al.
Harri et al. teach a collagen biofabric composed of placental membrane (fetal amniotic membrane) (see abstract and paragraph 13; instant claim 1). The tissue is decellularized and may also include therapeutic agents such as anti-infectives (see paragraphs 14 and 19). Configuration of the membrane as a wound dressing generally and for use in the treatment of wound infections is taught (see paragraph 27). The inclusion of quantum dots is not explicitly taught.
Neelgund et al. teach carbon nanotubes that are surface functionalized with a dendrimer within which cadmium selenium quantum dots are entrapped (mixture with cadmium quantum dots) (see abstract and scheme 1). This combination with dendrimers is taught to reduce the cellular toxicity of the quantum dots (see page 216 first column first full paragraph). The quantum dots themselves and when includes on the dendrimer coated surface are shown to have antimicrobial properties against both gram negative and gram positive bacteria (see figure 6; instant claim 17). The quantum 
Simmons et al. teach the incorporation of antiseptic bound carbon nanotubes in a wound dressing (see abstract and page 1563 second column last paragraph). 
Song et al. detail that uniform distribution of antibacterial metallic nanoparticles in a matrix is important for overall efficacy against bacteria (see paragraph 23).Ryu et al. teach the uniform distribution of silver nanoparticles within a membrane employed as a wound dressing so as to confer antibacterial properties (see abstract and paragraphs 13 and 40). The size of the nanoparticles is taught to average 100 nm and are generated from a silver nitrate solution (see paragraphs 46-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the quantum dot containing carbon nanotubes as anti-infective agents to the wound dressing embodiment of the collagen matrix of Harri et al. This modification would have been obvious because Harri et al. teach this class of materials to be included in their product and Simmons et al. point to the utility of antimicrobial carbon nanotubes in a wound dressing. The modification to Harri et al. also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Uniform distribution of the nanoparticles in the matrix, as taught by Ryu et al. and Song et al., also would have been obvious as the application of the same technique to yield the same improvement (e.g., antibacterial efficacy).  Several intended uses of the claimed collagen membrane are recited in instant claims 15 and 16. The modified wound dressing of Harri et al. would be capable .


Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered. The amendment to the claims addressed several rejections and the objection. Therefore the objection to the claims as well as the rejections under 35 USC 112(a) and those under 35 USC 112(b) that are not repeated above have been withdrawn. The arguments against the remaining rejections are not persuasive. 

Regarding the rejection under 35 USC 112(b):
The applicant argues that amendment to claim 5 addresses the lack of clarity issue raised in the rejection. Neither the amendment nor the remarks address the structure that corresponds to “a mixture of cadmium quantum dots”. 

Regarding the rejections under 35 USC 103:
The applicant argues that each reference does not itself teach all the claimed components. The rejections are based upon a combination of teachings of the cited references. No single reference in an obviousness rejection based upon a combination of references is required to teach each of the claim limitations. In response to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant additionally argues that they had an unexpected result in that they obtained even distribution of metallic nanoparticles in collagen from an aqueous solution of metallic nanoparticles. There is no evidence that supports this assertion that even distribution was unexpected nor is that even distribution a non-obvious desire for metallic nanoparticles in a matrix intended for antibacterial applications. 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615